Citation Nr: 0727203	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-37 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to an effective date for service connection 
for post-traumatic stress disorder (PTSD) prior to July 30, 
1975.

2.  Entitlement to additional special monthly compensation 
based on the veteran's spouse needing aid and attendance.

3. Entitlement to special allowance for automobile and 
adaptive equipment.

4. Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Peggy Matthews 




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In an April 2006 rating decision entitlement to an effective 
date of July 30, 1975 for service connection for PTSD was 
granted.  The RO noted that an evaluation of 100 percent for 
PTSD was previously assigned from June 27, 1992.

By a March 2005 rating decision entitlement to aid and 
attendance for the veteran's spouse was established.  The 
veteran was denied entitlement to a special allowance for 
automobile and adaptive equipment; and denied entitlement to 
specially adapted housing or special home adaptation grant.

At a March 2007 Travel Board hearing the veteran raised the 
issues of entitlement to service connection for congestive 
heart failure to include due to PTSD; entitlement to service 
connection for a lower extremity circulatory disorder due to 
congestive heart failure; entitlement to service connection 
for a low back disorder; and, entitlement to service 
connection for a lung disorder due to Agent Orange.  These 
claims are not currently developed or certified for appellate 
review. Accordingly, they are referred to the RO for 
appropriate consideration. 

Regarding the claim of entitlement to an effective date for a 
100 percent evaluation for PTSD prior to June 27, 1992; the 
Board does not find a rating decision addressing this issue.  
The veteran filed a claim of entitlement to an earlier 
effective date for a 100 percent evaluation for PTSD in May 
2003.  Given the finality of the October 1992 rating decision 
which granted a total rating for PTSD, 38 U.S.C.A. § 7105 
(West 2002), any assignment of an earlier effective date 
could only be based on a claim of clear and unmistakable 
error.  Given the fact that the appellant has not presented a 
claim of clear and unmistakable error, and given the fact 
that the RO has not addressed whether the effective date 
assigned in October 1992 was clearly and unmistakably 
erroneous, the Board finds that there is no appeal over which 
the Board may exercise jurisdiction.  This issue is, however, 
referred to the RO for any appropriate development including 
the issuance of a rating decision should the appellant file a 
claim based on an assertion of clear and unmistakable error.  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1. A claim of entitlement to service connection for a 
psychiatric disorder was denied in a May 1973 rating 
decision, which is final in the absence of a timely perfected 
appeal.  

2.  A claim of entitlement to service connection for a 
psychiatric disorder was not received until July 30, 1975.

3. The veteran is already in receipt of special monthly 
compensation based on his spouse's need for aid and 
attendance, and further monetary benefits based on this need 
are not authorized by law.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 30, 
1975, for service connection for PTSD are not met. 38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(a) (2006).

2.  There is no authority in the law to pay an additional 
award of special monthly compensation based on the spouse's 
aid and attendance beyond that already paid.   38 USCA § 1115 
(E) (West 2002 & Supp. 2006); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2005 and 
March 2006 of the information and evidence needed to 
substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  While the appellant 
may not have received full notice prior to the initial 
decision, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 



a. Earlier effective date for the grant of service connection 
for PTSD.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor. 
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

Service connection for a psychiatric disorder was denied in a 
May 1973 rating decision.  In that decision, the RO concluded 
that the veteran had a personality disorder, which was a 
constitutional or developmental abnormality and not a 
disability under VA law. 

By letter in December 1973 the veteran was notified of that 
rating decision, but he did not appeal. Hence, that decision 
is final. 38 U.S.C.A. § 7105 (West 2002).

The veteran filed a new claim for service connection for a 
psychiatric disorder on July 30, 1975.  With his claim he 
submitted an eleven page "statement" purportedly authored 
by Alfred A. L. Lentini, M.D., dated July 30, 1975, in which 
he opined that the veteran suffered from a schizoaffective 
disorder at the time of separation from service.  He further 
opined that he now suffered from a nervous disorder and was 
entitled to a 100 percent disability rating.  The veteran's 
treatment records were not provided.

In December 1975, the RO requested a medical report from Dr. 
Lentini which showed the initial and subsequent dates of 
treatment, diagnoses, and medications prescribed.  By letter 
in February 1976 the RO informed the veteran that Dr. Lentini 
had not responded to its request for medical records.  If the 
evidence was not received within one year any benefits 
payable on the basis of the pending claim would not be 
payable.  

Subsequently Dr. Lentini submitted a February 1976 letter 
noting the veteran had had "30 psychotherapeutic interviews 
beginning on April 21, 1975."  He further stated that, 
"[t]his patient has all the classical psychosomatic, 
neurotic and paranoid schizophrenic symptoms, which have 
improved only to reappear in some other masked symptoms or 
some form of regression and/or depression."  

The RO did not prepare a formal rating decision subsequent to 
their receipt of the evidence submitted by Dr. Lentini.

In January 1986, the veteran submitted a claim for service 
connection for PTSD.  

By rating action in November 1986 service connection was 
granted for PTSD.  A 10 percent evaluation was assigned from 
February 24, 1986.  The rating for this disorder was raised 
to 30 percent in a rating action in July 1987, and to 70 
percent in a rating action in December 1989.  By rating 
action in October 1992 the 70 percent evaluation for PTSD was 
increased to 100 percent effective June 27, 1992.

In May 2003 the veteran submitted a claim for among other 
issues, an earlier effective date for service connection for 
PTSD.  

In an April 2006 statement of the case, the RO noted that the 
evidence of record revealed that the veteran filed a claim 
for a psychiatric disorder on July 30, 1975.  This claim was 
not considered by the RO and remained unadjudicated.  As such 
it was determined that the appropriate effective date for 
service connection for PTSD was established as July 30, 1975.  

Analysis

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (2006). The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim. Such informal 
claim must identify the benefit sought. Id.

The veteran is seeking entitlement to an effective date prior 
to July 30, 1975 for a grant of entitlement to service 
connection for PTSD.  The document received by the RO dated 
July 30, 1975, which purportedly is from Dr. Lentini, 
constitutes the claim for service connection for PTSD.  The 
Board has determined, as noted above, that a prior claim of 
entitlement to service connection for a psychiatric condition 
had been denied in 1973 and not appealed.  The 1973 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  The July 
30, 1975 document from Dr. Lentini first met the criteria for 
an informal claim for service connection for PTSD. There is 
no other pertinent clinical evidence in the claims file 
dating between the December 1973 notice letter denying 
service connection and the July 30, 1975 document upon which 
the claim may be granted. Without evidence of an earlier 
claim an earlier effective date is not in order.

Hence, entitlement to an effective date for service 
connection for PTSD prior to July 30, 1975 is not warranted 
and the claim is denied. 38 C.F.R. §§3.400, 20.302.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

b. Additional special monthly compensation based on the 
veteran's spouse needing aid and attendance.

The veteran has been granted special monthly compensation 
based on his spouse's need for aid and attendance.  The rate 
of special monthly compensation based on a spousal need for 
aid attendance is set by statute.  VA has no authority to pay 
an amount of additional compensation beyond that authorized 
by statute regardless whether the spouse resides in a low or 
a high cost of living area.  Hence, the claim of entitlement 
to additional monthly compensation must be denied as a matter 
of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than July 30, 1975, for service 
connection for PTSD is denied.

The claim of entitlement to additional monthly compensation 
based on the veteran's spouse needing aid and attendance is 
denied.


REMAND

As noted above, the veteran has raised the issues of 
entitlement to service connection for congestive heart 
failure to include due to PTSD; entitlement to service 
connection for a lower extremity circulatory disorder due to 
congestive heart failure; entitlement to service connection 
for a low back disorder; and, entitlement to service 
connection for a lung disorder due to Agent Orange.  Given 
that these claims are unadjudicated, and given that these 
claims must be adjudicated before the Board may address the 
appellant's entitlement to special allowance for automobile 
and adaptive equipment, and specially adapted housing or 
special home adaptation grant, the Board finds that these 
latter issues must be deferred pending the RO's resolution of 
these new issues.

Accordingly, this case is REMANDED for the following action:

1.  The RO must adjudicate the issues of 
entitlement to service connection for 
congestive heart failure to include due 
to PTSD; entitlement to service 
connection for a lower extremity 
circulatory disorder due to congestive 
heart failure; entitlement to service 
connection for a low back disorder; and, 
entitlement to service connection for a 
lung disorder due to Agent Orange.  If 
any of these claimed benefits are denied 
the appellant must be afforded an 
opportunity to appeal.  

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
special allowance for automobile and 
adaptive equipment, and specially adapted 
housing or special home adaptation grant.  
If any benefit sought on appeal remains 
denied the RO must issue a supplemental 
statement of the case, and afford the 
appellant and his representative an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


